** Summary ** SALE OF CHECKS ACT NOT APPLICABLE TO SALE OF TRAVELERS CHECKS A license or permit under the Oklahoma Sale of Checks Act, 6 Ohio St. 1201 [6-1201] — 6 Ohio St. 2122 [6-2122] (1971), is not required for the sale of " travelers checks ".  The Attorney General has considered your request for an opinion wherein you ask the following question in your letter dated February 17, 1972: "Does the fact that Travelers Checks do not come within the ambit of Oklahoma's Sale of Checks Act mean that the above described operation may be commenced without obtaining a license or prior authorization?" In your letter, you give the following facts: "BankAmerica Corporation is a Delaware Corporation which owns all of the outstanding capital stock, except for directors' qualifying shares, of Bank of America NTSA (The Bank).  "It is intended that The Bank discontinue its present Travelers Check operation and that Bank of America commence issuance of its own Travelers Checks which will be payable through the branches of The Bank, through other banks and through other qualified agencies." From these facts, it appears that the present method of issuing Travelers Checks will merely be substituted by another method. The end result will still be the issuance of Travelers Checks.  Title 6 Ohio St. 2103 [6-2103](a) (1971) states in part: "No person shall engage in the business of selling or issuing checks as a service or for a fee or other consideration without first securing a license to do so from the Commissioner, . . ." Title 6 Ohio St. 2102 [6-2102](2) (1971) states: " 'Check' means any check, draft, money order or other written instrument for the transmission or payment of money or credit, except that it does not mean money or currency of any nation, or instruments commonly known as travelers checks which require that the same be signed by the person whom such instruments are issued at the time of issue and at the time such instruments are cashed or exchanged for value by such person." These statutes, in effect, state that a person who sells or issues checks shall obtain a license from the Commissioner. However, travelers checks are not included in the definition of checks. Therefore, a license to issue or sell checks would not be required for issuing or selling travelers checks. It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative and that the above described operation may be commenced without any license or prior authorization.  (Todd Markum)